Case 2:21-cv-00778-TAD-KK Document 146 Filed 07/26/21 Page 1 of 4 PageID #: 2205




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                              CASE NO. 2:21-CV-00778

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 JOSEPH R BIDEN JR ET AL                               MAGISTRATE JUDGE KAY


                     CIVIL CASE MANAGEMENT ORDER
    A. IN ALL CIVIL CASES EXCEPT THOSE ARISING UNDER ERISA

    Pursuant to Fed. R. Civ. P. 26(f), the attorneys shall meet in person or by telephone no later

 than August 5, 2021 (21 days before the scheduling order is due under Fed. R. Civ. P. 16(b)).

 The purpose of the meeting is to develop a case management plan and discuss the issues listed in

 Fed. R. Civ. P. 26(f) (as amended December 1, 2000). Within 7 calendar days after the meeting,

 the parties must (1) file the case management plan in the format available on Judge Doughty’s

 forms page at www.lawd.uscourts.gov and (2) exchange the initial disclosures required by Fed.

 R. Civ. P. 26(a). The parties are not to file the initial disclosures. THE PARTIES MAY NOT

 STIPULATE TO OPT OUT OF THE INITIAL DISCLOSURES WITHOUT PRIOR

 APPROVAL BY THE MAGISTRATE JUDGE.

    A party may not seek discovery before the Rule 26(f) meeting unless there is an agreement of

 the parties or an order of the Court permitting discovery. Fed. R. Civ. P. 26(d).
Case 2:21-cv-00778-TAD-KK Document 146 Filed 07/26/21 Page 2 of 4 PageID #: 2206




     B. IN ALL CASES ARISING UNDER ERISA

     Compliance with applicable legal standards under ERISA, 28 U.S.C. ' 1132 will streamline

 the handling of this action. Counsel shall familiarize themselves with current ERISA law,

 including the jurisprudence cited below. 1

     In order to facilitate an efficient progression of this action, the following ORDERS are

 entered: 2

              I. Within 60 days of the date of this Order, the parties shall file a (1) joint

 stipulation, (2) statement, or (3) motion for summary judgment or other dispositive motion as to

 the following issues:

                     a. whether ERISA governs the employee benefit plan at issue,

                     b. whether the plan vests the administrator with discretionary authority to

                         determine eligibility for benefits and/or construe and interpret the terms of

                         the plan 3, and



     1
       This federal district court’s review of employee benefit plan determinations is limited by
 standards of review articulated by the United States Supreme Court and the Fifth Circuit Court of
 Appeal. See Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 109 S.Ct. 948, 103 L.Ed.2d 80
 (1989); Vega v. National Life Ins. Co., 188 F.3d 287 (5th Cir. 1999) Schadler v. Anthem Life
 Insurance Co., 147 F. 3d 388, 394 (5th Cir.1998); Duhon v. Texaco, Inc., 15 F.3d 1302, 1305 (5th
 Cir. 1994), reh’g en banc denied, 20 F.3d 471(1994).
     2
      Failure to comply with the schedule of deadlines imposed and/or the substance of this
 order will merely delay justice and impose additional burdens on all involved. Thus, failure
 to comply with this order will warrant the imposition of sanctions, including dismissal,
 administrative closing of the case, or fine.
     3
       There is no “linguistic template” or “magic word[ing]” which must be included in a plan to
 vest an administrator with discretionary authority to determine eligibility for benefits or to
 construe the terms of a plan. Instead, the plan should be read as a whole to determine “the
 breadth of the administrators’ power.” Schadler v. Anthem Life Ins. Co., 147 F.3d at 395, f.n.7;
 Duhon v. Texaco, Inc., 15 F.3d at 1305-1306, citing Wildbur v. Arco, 974 F 2d 631, 636 (5th
 Cir.), modified, 979 F 2d 1013 (5th Cir. 1992).
Case 2:21-cv-00778-TAD-KK Document 146 Filed 07/26/21 Page 3 of 4 PageID #: 2207




                     c. whether ERISA preempts all state law claims related to the employee

                        benefit plan at issue 4.

            II. Within 60 days of the date of this ORDER, the defendant shall file: (1) a copy

 of all pertinent portions of the employee benefit plan; and (2) a copy of the complete

 administrative record concerning plaintiff’s claim for benefits with all pages numbered.

            III. Within 90 days of the date of this Order, the plaintiff shall file a statement

 regarding the completeness of the administrative record. If Plaintiff contends the administrative

 record is incomplete in any way, plaintiff shall describe the alleged omitted documents and shall

 set for the basis of his belief that said documents were part of the administrative record

 considered by the administrator. If plaintiff possesses the documents, copies shall be proffered

 to the court with such statement, subject to defendant’s right to object that they are not part of the

 record.

            IV. Absent further order, 5 discovery in this case is limited to subject matter which

 relates to the administrator’s interpretation of the terms of the policy or plan. 6 Discovery may

 not be conducted regarding the factual basis of the plaintiff’s medical claim because this court’s




    4
     ERISA preempts all state claims that “relate to any employee benefit plan.” 29 U.S.C.
 §1144(a); Vega v. National Life Insurance Services, Inc., 188 F.3d 287,290 fn3 (5th Cir. 1999).
    5
      If a diligent review of the law and the facts leads a party to believe that there is a basis for
 expanding the scope of discovery in this case, an appropriate motion and memorandum, citing
 applicable authorities and legal arguments, should be filed promptly.
    6
       To date, evidence which has been recognized to relate to the administrator’s interpretation
 of plan terms includes evidence of the bad faith of plan trustees, Kennedy v. Electricians Pension
 Plan, 954 F. 2d 1116, 1123-24 (5th Cir. 1992), and evidence concerning how an administrator
 has interpreted terms of the plan in other instances, Vega v. National Life Insurance Services,
 Inc., 188 F.3d 287, 299 (5th Cir.1999). Likewise, expert evidence which assists the court in
 understanding the medical terminology or practice related to a claim is admissible, and would
 thus be a proper subject of discovery. Id at 299.
Case 2:21-cv-00778-TAD-KK Document 146 Filed 07/26/21 Page 4 of 4 PageID #: 2208




 review is constrained to the evidence in the administrative record as reviewed by the plan

 administrator, and the administrator’s decision can only be overturned if the court concludes that

 it constitutes an abuse of discretion. Schadler, 147 F.3d at 394; Wilbur, 974 F.2d at 639; see also

 Southern Farm Bureau Life Ins. Co. v. Moore, 993 F.2d 98, 102 (5th Cir. 1992).

            V. After completion of the above, the court will issue a briefing Order and the case

 will be considered on the administrative record.



                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
